Exhibit 10.1

SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
20th day of March, 2018, by and among TPG Pace Energy Holdings Corp., a Delaware
corporation (the “Issuer”), and [            ] (“Subscriber”).

WHEREAS, TPG Pace Energy Parent LLC, a Delaware limited liability company and a
wholly owned subsidiary of the Issuer (“TPGE Parent LLC”), has entered into the
Contribution and Merger Agreement, dated March 20, 2018 (as may be amended or
supplemented from time to time, the “Contribution Agreement”), by and among the
Issuer and TPGE Parent LLC, on the one part, and EnerVest Energy Institutional
Fund XIV-A, L.P., a Delaware limited partnership (“EV XIV-A”), EnerVest Energy
Institutional Fund XIV-WIC, L.P., a Delaware limited partnership (“EV XIV-WIC”),
EnerVest Energy Institutional Fund XIV-2A, L.P., a Delaware limited partnership
(“EV XIV-2A”), EnerVest Energy Institutional Fund XIV-3A, L.P., a Delaware
limited partnership (“EV XIV-3A”), and EnerVest Energy Institutional Fund XIV-C,
L.P., a Delaware limited partnership (“EV XIV-C” and, together with EV XIV-A, EV
XIV-WIC, EV XIV-2A and EV XIV-3A, the “Contributors”), on the other part,
pursuant to which TPGE Parent LLC will acquire certain oil and gas assets in the
Eagle Ford Shale from the Contributors on the terms and subject to the
conditions set forth therein (the “Transaction”);

WHEREAS, substantially contemporaneously with its entry into the Contribution
Agreement, TPGE Parent LLC entered into (i) the Purchase and Sale Agreement,
dated March 20, 2018 (as may be amended or supplemented from time to time, the
“Giddings PSA”), by and among TPGE Parent LLC, on the one part, and EnerVest
Energy Institutional Fund XI-A, L.P., a Delaware limited partnership (“EV
XI-A”), EnerVest Energy Institutional Fund XI-WI, L.P., a Delaware limited
partnership (“EV XI-WI” and, together with EV XI-A, the “Fund Sellers” and each
a “Fund Seller”), EnerVest Wachovia Co-Investment Partnership, L.P., a Delaware
limited partnership (the “Co-Invest Seller” and collectively with the Fund
Sellers, the “Giddings Sellers”), on the other part, pursuant to which TPGE
Parent LLC will acquire certain oil and gas assets in the Giddings Field of the
Austin Chalk from the Giddings Sellers on the terms and subject to the
conditions set forth therein (the “Giddings Asset Purchase”); and (ii) the
Membership Interest Purchase Agreement, dated March 20, 2018 (as may be amended
or supplemented from time to time, the “Ironwood MIPA” and, together with the
Giddings PSA, the “Related Transaction Agreements”), by and among TPGE Parent
LLC, on the one part, and EV XIV-A and EV XIV-WIC (together with EV XIV-A, the
“Ironwood Sellers”), on the other part, pursuant to which TPGE Parent LLC will
acquire from the Ironwood Sellers an approximate 35% membership interest in
Ironwood Eagle Ford Midstream, LLC, a Texas limited liability company (the
“Ironwood Purchase” and, together with the Giddings Asset Purchase, the “Related
Transactions”);

WHEREAS, in connection with the Transaction, Subscriber desires to subscribe for
and purchase from the Issuer that number of shares of the Issuer’s Class A
common stock, par value $0.0001 per share (the “Class A Shares”), set forth on
the signature page hereto (the “Acquired Shares”) for a purchase price of $10.00
per share, or the aggregate purchase price set forth on the signature page
hereto (the “Purchase Price”), and the Issuer desires to issue and sell to
Subscriber the Acquired Shares in consideration of the payment of the Purchase
Price by or on behalf of Subscriber to the Issuer on or prior to the Closing (as
defined below); and



--------------------------------------------------------------------------------

WHEREAS, in connection with the Transaction, certain other “accredited
investors” (as such term is defined in Rule 501 under the Securities Act of
1933, as amended (the “Securities Act”)), have entered into subscription
agreements with the Issuer substantially similar to this Subscription Agreement,
pursuant to which such investors have agreed to purchase on the Closing Date
[            ] Class A Shares, in the aggregate, at the Purchase Price (the
“Other Subscription Agreements”).

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1.    Subscription. Subject to the terms and conditions hereof, Subscriber
hereby agrees to subscribe for and purchase, and the Issuer hereby agrees to
issue and sell to Subscriber, upon the payment of the Purchase Price, the
Acquired Shares (such subscription and issuance, the “Subscription”).

2.    Closing.

a.    The closing of the Subscription contemplated hereby (the “Closing”) is
contingent upon the substantially concurrent consummation of the Transaction and
shall occur immediately prior thereto. Not less than five (5) business days
prior to the scheduled closing date of the Transaction (the “Closing Date”), the
Issuer shall provide written notice to Subscriber (the “Closing Notice”) of such
Closing Date. On the Closing Date, the Issuer shall deliver to Subscriber
(i) the Acquired Shares in certificated or book entry form (at Subscriber’s
election), free and clear of any liens or other restrictions whatsoever (other
than those arising under state or federal securities laws), in the name of
Subscriber (or its nominee in accordance with its delivery instructions) or to a
custodian designated by Subscriber, as applicable and (ii) a copy of the records
of the Issuer’s transfer agent (the “Transfer Agent”) showing Subscriber as the
owner of the Acquired Shares on and as of the Closing Date. Upon confirmation of
receipt of the share certificate or records of the Transfer Agent, Subscriber
shall deliver to the Issuer on the Closing Date the Purchase Price for the
Acquired Shares by wire transfer of U.S. dollars in immediately available funds
to the account specified by the Issuer in the Closing Notice. In the event the
Transaction does not occur within one (1) business day of the Closing, the
Issuer shall promptly (but not later than two (2) business days thereafter)
return the Purchase Price to Subscriber, and any book entries or share
certificates shall be deemed cancelled and any share certificates shall be
promptly (but not later than two (2) business days thereafter) returned to the
Issuer.

b.    The Closing shall be subject to the conditions that, on the Closing Date:

(i)    no suspension of the qualification of the Acquired Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred;

 

2



--------------------------------------------------------------------------------

(ii)    all representations and warranties of the Issuer and Subscriber
contained in this Subscription Agreement shall be true and correct in all
material respects as of the Closing Date, and consummation of the Closing shall
constitute a reaffirmation by each of the Issuer and Subscriber of each of the
representations, warranties and agreements of each such party contained in this
Subscription Agreement as of the Closing Date;

(iii)    the Issuer shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing;

(iv)    no governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, law, rule or regulation (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making consummation of the transactions contemplated hereby illegal or
otherwise preventing or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such prevention or
prohibition;

(v)    neither the Contribution Agreement nor the Related Transaction Agreements
shall have been amended to materially adversely affect Subscriber; and

(vi)    all conditions precedent to the closing of the Transaction, including
the approval of the Issuer’s shareholders, shall have been satisfied or waived
(other than those conditions that may only be satisfied at the closing of the
Transaction, but subject to satisfaction of such conditions as of the closing of
the Transaction).

c.    At the Closing, the parties hereto shall execute and deliver such
additional documents and take such additional actions as the parties reasonably
may deem to be practical and necessary in order to consummate the Subscription
as contemplated by this Subscription Agreement.

3.    Issuer Representations and Warranties. The Issuer represents and warrants
that:

a.    The Issuer has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

b.    The Acquired Shares have been duly authorized and, when issued and
delivered to Subscriber against full payment for the Acquired Shares in
accordance with the terms of this Subscription Agreement and registered with the
Transfer Agent, the Acquired Shares will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the Issuer’s certificate of
incorporation and bylaws or under the laws of the State of Delaware.

c.    This Subscription Agreement has been duly authorized, executed and
delivered by the Issuer and is enforceable against it in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 

3



--------------------------------------------------------------------------------

d.    The execution, delivery and performance of this Subscription Agreement
(including compliance by the Issuer with all of the provisions hereof), issuance
and sale of the Acquired Shares and the consummation of the other transactions
contemplated herein will not conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of the Issuer pursuant to the terms of (i) any indenture,
mortgage, deed of trust, loan agreement, lease, license or other agreement or
instrument to which the Issuer is a party or by which the Issuer is bound or to
which any of the property or assets of the Issuer is subject, which would
reasonably be expected to have a material adverse effect on the business,
properties, financial condition, stockholders’ equity or results of operations
of the Issuer (a “Material Adverse Effect”) or materially affect the validity of
the Acquired Shares or the legal authority of the Issuer to comply in all
material respects with the terms of this Subscription Agreement; (ii) the
organizational documents of the Issuer; or (iii) any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Issuer or any of its properties that
would reasonably be expected to have a Material Adverse Effect or materially
affect the validity of the Acquired Shares or the legal authority of the Issuer
to comply in all material respects with this Subscription Agreement.

e.    There are no securities or instruments issued by or to which the Issuer is
a party containing anti-dilution or similar provisions that will be triggered by
the issuance of (i) the Acquired Shares or (ii) the shares to be issued pursuant
to any Other Subscription Agreement that have not been or will not be validly
waived on or prior to the Closing Date.

f.    The Issuer is not in default or violation (and no event has occurred
which, with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of (i) the organizational
documents of the Issuer, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, permit, franchise or license to
which the Issuer is now a party or by which the Issuer’s properties or assets
are bound or (iii) any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over the Issuer or any of its properties, except, in the case of clauses
(ii) and (iii), for defaults or violations that have not had and would not be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect.

g.    The Issuer is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization or other person in connection with the execution, delivery and
performance by the Issuer of this Subscription Agreement (including, without
limitation, the issuance of the Acquired Shares), other than (i) the filing with
the Securities and Exchange Commission (the “Commission”) of the Registration
Statement (as defined below), (ii) filings required by applicable state
securities laws, (iii) the filing of a Notice of Exempt Offering of Securities
on Form D with the Commission under Regulation D of the Securities Act, (iv) the
filings required in accordance with Section 8(n) of this Subscription Agreement;
(v) those required by the New York Stock Exchange (the “NYSE”), including with
respect to obtaining stockholder approval, and (vi) the failure of which to
obtain would not be reasonably likely to have, individually or in the aggregate,
a Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

h.    The authorized capital stock of the Issuer consists of (i) 1,000,000
shares of preferred stock, par value $0.0001 per share (“Preferred Stock”), (ii)
200,000,000 Class A Shares and (iii) 20,000,000 shares of Class F common stock,
par value $0.0001 per share (“Class F Shares”). As of the date hereof: (i) no
shares of Preferred Stock are issued and outstanding, (ii) 65,000,000 Class A
Shares are issued and outstanding, (iii) 16,250,000 Class F Shares are issued
and outstanding and (iv) 21,666,666.6667 redeemable purchase warrants and
10,000,000 private placement warrants are outstanding.

i.    The Issuer has not received any written communication since December 31,
2017, from a governmental entity that alleges that the Issuer is not in
compliance with or is in default or violation of any applicable law, except
where such non-compliance, default or violation would not, individually or in
the aggregate, be reasonably likely to have a Material Adverse Effect.

j.    The issued and outstanding Class A Shares are registered pursuant to
Section 12(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and are listed for trading on the NYSE under the symbol “TPGE”. There is
no suit, action, proceeding or investigation pending or, to the knowledge of the
Issuer, threatened against the Issuer by the NYSE or the Commission with respect
to any intention by such entity to deregister the Class A Shares or prohibit or
terminate the listing of the Class A Shares on the NYSE. The Issuer has taken no
action that is designed to terminate the registration of the Class A Shares
under the Exchange Act.

k.    Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 4 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Acquired Shares by the
Issuer to Subscriber.

l.    Neither the Issuer nor any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D of the Securities Act) in connection with any offer or
sale of the Acquired Shares.

m.    The Issuer has not entered into any side letter or similar agreement with
any investor in connection with such investor’s direct or indirect investment in
the Issuer other than (i) the Contribution Agreement and the Related Transaction
Agreements and (ii) the Other Subscription Agreements relating to the issuance
and sale by the Issuer of Class A Shares at the Purchase Price.

n.    The Issuer has made available to Subscriber (including via the
Commission’s EDGAR system) a copy of each form, report, statement, schedule,
prospectus, proxy, registration statement and other document, if any, filed by
the Issuer with the Commission since its initial registration of the Class A
Shares (the “SEC Documents”). None of the SEC Documents filed under the Exchange
Act contained, when filed or, if amended, as of the date of such amendment with
respect to those disclosures that are amended, any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, that the Issuer makes no such
representation or warranty with respect to the proxy statement to be filed by
the Issuer with respect to the Transaction or any other

 

5



--------------------------------------------------------------------------------

information relating to EnerVest, Ltd. or any of its affiliates included in any
SEC Document or filed as an exhibit thereto. The Issuer has timely filed each
report, statement, schedule, prospectus, and registration statement that the
Issuer was required to file with the Commission since its inception. There are
no material outstanding or unresolved comments in comment letters from the
Commission Staff with respect to any of the SEC Documents.

o.    Except for such matters as have not had and would not be reasonably likely
to have, individually or in the aggregate, a Material Adverse Effect, there is
no (i) Proceeding (as defined in the Contribution Agreement) pending, or, to the
knowledge of the Issuer, threatened against the Issuer or (ii) judgment, decree,
injunction, ruling or order of any governmental entity or arbitrator outstanding
against the Issuer.

p.    The Issuer has not paid, and is not obligated to pay, any brokerage,
finder’s or other fee or commission in connection with its issuance and sale of
the Acquired Shares, including, for the avoidance of doubt, any fee or
commission payable to any stockholder or affiliate of the Issuer.

4.    Subscriber Representations and Warranties. Subscriber represents and
warrants that:

a.    Subscriber has been duly formed or incorporated and is validly existing in
good standing under the laws of its jurisdiction of incorporation or formation,
with power and authority to enter into, deliver and perform its obligations
under this Subscription Agreement.

b.    This Subscription Agreement has been duly authorized, executed and
delivered by Subscriber. This Subscription Agreement is enforceable against
Subscriber in accordance with its terms, except as may be limited or otherwise
affected by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to or affecting the rights of creditors
generally, and (ii) principles of equity, whether considered at law or equity.

c.    The execution, delivery and performance by Subscriber of this Subscription
Agreement and the consummation of the transactions contemplated herein will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of Subscriber or any of its subsidiaries pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Subscriber or any of its subsidiaries is a
party or by which Subscriber or any of its subsidiaries is bound or to which any
of the property or assets of Subscriber or any of its subsidiaries is subject,
which would reasonably be expected to have a material adverse effect on the
business, properties, financial condition, stockholders’ equity or results of
operations of Subscriber and any of its subsidiaries, taken as a whole (a
“Subscriber Material Adverse Effect”), or materially affect the legal authority
of Subscriber to comply in all material respects with the terms of this
Subscription Agreement; (ii) the organizational documents of Subscriber; or
(iii) any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over
Subscriber or any of its subsidiaries or any of their respective properties that
would reasonably be expected to have a Subscriber Material Adverse Effect or
materially affect the legal authority of Subscriber to comply in all material
respects with this Subscription Agreement.

 

6



--------------------------------------------------------------------------------

d.    Subscriber (i) is a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act) or an institutional “accredited investor” (within
the meaning of Rule 501(a) under the Securities Act) satisfying the applicable
requirements set forth on Schedule A, (ii) is acquiring the Acquired Shares only
for its own account and not for the account of others, or if Subscriber is
subscribing for the Acquired Shares as a fiduciary or agent for one or more
investor accounts, each owner of such account is a qualified institutional buyer
and Subscriber has full investment discretion with respect to each such account,
and the full power and authority to make the acknowledgements, representations
and agreements herein on behalf of each owner of each such account, and (iii) is
not acquiring the Acquired Shares with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act
(and shall provide the requested information on Schedule A following the
signature page hereto). Subscriber is not an entity formed for the specific
purpose of acquiring the Acquired Shares.

e.    Subscriber understands that the Acquired Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Acquired Shares have not been registered under the
Securities Act. Subscriber understands that the Acquired Shares may not be
resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to the
Issuer or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur outside the United States within the meaning of Regulation S
under the Securities Act, (iii) pursuant to Rule 144 under the Securities Act,
provided that all of the applicable conditions thereof have been met or
(iv) pursuant to another applicable exemption from the registration requirements
of the Securities Act, and that any certificates or book-entry records
representing the Acquired Shares shall contain a legend to such effect.
Subscriber acknowledges that the Acquired Shares will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act. Subscriber
understands and agrees that the Acquired Shares will be subject to transfer
restrictions and, as a result of these transfer restrictions, Subscriber may not
be able to readily resell the Acquired Shares and may be required to bear the
financial risk of an investment in the Acquired Shares for an indefinite period
of time. Subscriber understands that it has been advised to consult legal
counsel prior to making any offer, resale, pledge or transfer of any of the
Acquired Shares.

f.    Subscriber understands and agrees that Subscriber is purchasing the
Acquired Shares directly from the Issuer. Subscriber further acknowledges that
there have been no representations, warranties, covenants and agreements made to
Subscriber by the Issuer or any of its officers or directors, expressly or by
implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

g.    Subscriber represents and warrants that its acquisition and holding of the
Acquired Shares will not constitute or result in a non-exempt prohibited
transaction under section 406 of the Employee Retirement Income Security Act of
1974, as amended, section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”), or any applicable similar law.

 

7



--------------------------------------------------------------------------------

h.    In making its decision to purchase the Acquired Shares, Subscriber
represents that it has relied solely upon independent investigation made by
Subscriber. Subscriber acknowledges and agrees that Subscriber has received such
information as Subscriber deems necessary in order to make an investment
decision with respect to the Acquired Shares, including with respect to the
Issuer, the Transaction and the Related Transactions. Subscriber represents and
agrees that Subscriber and Subscriber’s professional advisor(s), if any, have
had the full opportunity to ask such questions, receive such answers and obtain
such information as Subscriber and such Subscriber’s professional advisor(s), if
any, have deemed necessary to make an investment decision with respect to the
Acquired Shares.

i.    Subscriber became aware of this offering of the Acquired Shares solely by
means of direct contact between Subscriber and the Issuer, and the Acquired
Shares were offered to Subscriber solely by direct contact between Subscriber
and the Issuer. Subscriber did not become aware of this offering of the Acquired
Shares, nor were the Acquired Shares offered to Subscriber, by any other means.
Subscriber acknowledges that the Issuer represents and warrants that the
Acquired Shares (i) were not offered by any form of general solicitation or
general advertising and (ii) are not being offered in a manner involving a
public offering under, or in a distribution in violation of, the Securities Act,
or any state securities laws.

j.    Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Acquired Shares. Subscriber has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Acquired Shares, and
Subscriber has sought such accounting, legal and tax advice as Subscriber has
considered necessary to make an informed investment decision.

k.    Alone, or together with any professional advisor(s), Subscriber represents
and acknowledges that Subscriber has adequately analyzed and fully considered
the risks of an investment in the Acquired Shares and determined that the
Acquired Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Issuer. Subscriber acknowledges
specifically that a possibility of total loss exists.

l.    Subscriber understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Acquired Shares or
made any findings or determination as to the fairness of this investment.

m.    Subscriber represents and warrants that Subscriber is not (i) a person or
entity named on the List of Specially Designated Nationals and Blocked Persons,
the Executive Order 13599 List, the Foreign Sanctions Evaders List, or the
Sectoral Sanctions Identification List, each of which is administered by the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”)
(collectively “OFAC Lists”), (ii) owned or controlled by, or acting on behalf
of, a person, that is named on an OFAC List; (iii) organized, incorporated,
established, located, resident or born in, or a citizen, national, or the
government, including any political subdivision, agency, or instrumentality
thereof, of, Cuba, Iran, North Korea, Syria, the Crimea region of Ukraine, or
any other country or territory embargoed or subject to substantial trade
restrictions by the United States, (iv) a Designated National as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (v) a non-U.S. shell
bank or providing banking services indirectly to a non-U.S. shell bank
(collectively, a “Prohibited Investor”). Subscriber represents

 

8



--------------------------------------------------------------------------------

that if it is a financial institution subject to the Bank Secrecy Act (31 U.S.C.
section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act of 2001
(the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), that Subscriber maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act.
Subscriber also represents that, to the extent required, it maintains policies
and procedures reasonably designed to ensure compliance with OFAC-administered
sanctions programs, including for the screening of its investors against the
OFAC Lists. Subscriber further represents and warrants that, to the extent
required, it maintains policies and procedures reasonably designed to ensure
that the funds held by Subscriber and used to purchase the Acquired Shares were
legally derived.

n.    If Subscriber is an employee benefit plan that is subject to Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), a
plan, an individual retirement account or other arrangement that is subject to
section 4975 of the Code or an employee benefit plan that is a governmental plan
(as defined in section 3(32) of ERISA), a church plan (as defined in section
3(33) of ERISA), a non-U.S. plan (as described in section 4(b)(4) of ERISA) or
other plan that is not subject to the foregoing but may be subject to provisions
under any other federal, state, local, non-U.S. or other laws or regulations
that are similar to such provisions of ERISA or the Code (collectively, “Similar
Laws”), or an entity whose underlying assets are considered to include “plan
assets” of any such plan, account or arrangement (each, a “Plan”) subject to the
fiduciary or prohibited transaction provisions of ERISA or section 4975 of the
Code, Subscriber represents and warrants that (i) neither Issuer, nor any of its
respective affiliates (the ”Transaction Parties”) has acted as the Plan’s
fiduciary, or has been relied on for advice, with respect to its decision to
acquire and hold the Acquired Shares, and none of the Transaction Parties shall
at any time be relied upon as the Plan’s fiduciary with respect to any decision
to acquire, continue to hold or transfer the Acquired Shares; (ii) the decision
to invest in the Acquired Shares has been made at the recommendation or
direction of an “independent fiduciary” (“Independent Fiduciary”) within the
meaning of US Code of Federal Regulations 29 C.F.R. section 2510.3 21(c), as
amended from time to time (the “Fiduciary Rule”) who is (A) independent of the
Transaction Parties; (B) is capable of evaluating investment risks
independently, both in general and with respect to particular transactions and
investment strategies (within the meaning of the Fiduciary Rule); (C) is a
fiduciary (under ERISA and/or section 4975 of the Code) with respect to
Subscriber’s investment in the Acquired Shares and is responsible for exercising
independent judgment in evaluating the investment in the Acquired Shares; and
(D) is aware of and acknowledges that (I) none of the Transaction Parties is
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the purchaser’s or transferee’s
investment in the Acquired Shares, and (II) the Transaction Parties have a
financial interest in the purchaser’s investment in the Acquired Shares on
account of the fees and other remuneration they expect to receive in connection
with transactions contemplated hereunder.

o.    Subscriber has, and at the Closing will have, sufficient funds to pay the
Purchase Price pursuant to Section 2(a).

 

9



--------------------------------------------------------------------------------

5.    Registration Rights.

a.    The Issuer agrees that, within thirty (30) calendar days after the
consummation of the Transaction (the “Filing Date”), the Issuer will file with
the Commission (at the Issuer’s sole cost and expense) a registration statement
registering the resale of the Acquired Shares (the “Registration Statement”),
and the Issuer shall use its commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable after the
filing thereof, but no later than the earlier of (i) the 90th calendar day (or
120th calendar day if the Commission notifies the Issuer that it will “review”
the Registration Statement) following the Closing and (ii) the 10th business day
after the date the Issuer is notified (orally or in writing, whichever is
earlier) by the Commission that the Registration Statement will not be
“reviewed” or will not be subject to further review (such earlier date, the
“Effectiveness Date”); provided, however, that the Issuer’s obligations to
include the Acquired Shares in the Registration Statement are contingent upon
Subscriber furnishing in writing to the Issuer such information regarding
Subscriber, the securities of the Issuer held by Subscriber and the intended
method of disposition of the Acquired Shares as shall be reasonably requested by
the Issuer to effect the registration of the Acquired Shares, and Subscriber
shall execute such documents in connection with such registration as the Issuer
may reasonably request that are customary of a selling stockholder in similar
situations, including providing that the Issuer shall be entitled to postpone
and suspend the effectiveness or use of the Registration Statement during any
customary blackout or similar period or as permitted hereunder. For purposes of
clarification, any failure by the Issuer to file the Registration Statement by
the Filing Date or to effect such Registration Statement by the Effectiveness
Date shall not otherwise relieve the Issuer of its obligations to file or effect
the Registration Statement as set forth above in this Section 5.

b.    The Issuer further agrees that, in the event that (i) the Registration
Statement has not been declared effective by the Commission by the Effectiveness
Date, (ii) after such Registration Statement is declared effective by the
Commission, (A) such Registration Statement ceases for any reason (including by
reason of a stop order, or the Issuer’s failure to update the Registration
Statement), to remain continuously effective as to all Acquired Shares for which
it is required to be effective or (B) Subscriber is not permitted to utilize the
Registration Statement to resell the Acquired Shares (in each case of (A) and
(B), (x) other than within the time period(s) permitted by this Subscription
Agreement and (y) excluding by reason of a post-effective amendment required in
connection with the Issuer’s filing of an amendment thereto (a “Special Grace
Period”) (which Special Grace Period shall not be treated as a Registration
Default (as defined below)), or (iii) after the date six months following the
Closing Date, and only in the event the Registration Statement is not effective
or available to sell all Acquired Shares, the Issuer fails to file with the
Commission any required reports under Section 13 or 15(d) of the Exchange Act
such that it is not in compliance with Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), as a result of which Subscribers who are not affiliates of the
Issuer are unable to sell the Acquired Shares without restriction under Rule 144
(or any successor thereto) (each such event referred to in clauses (i) through
(iii), a “Registration Default” and, for purposes of such clauses, the date on
which such Registration Default occurs, a “Default Date”), then in addition to
any other rights Subscriber may have hereunder or under applicable law, on each
such Default Date and on each monthly anniversary of each such Default Date (if
the applicable Registration Default shall not have been cured by such date)
until the applicable Registration Default is cured, the Issuer shall pay to each
Subscriber an amount in cash, as partial liquidated damages and not as a penalty
(“Liquidated Damages”), equal to 0.5% of the aggregate Purchase Price paid by
Subscriber pursuant to this Subscription Agreement for any Acquired Shares held

 

10



--------------------------------------------------------------------------------

by Subscriber on the Default Date; provided, however, that if Subscriber fails
to provide the Issuer with any information requested by the Issuer that is
required to be provided in such Registration Statement with respect to
Subscriber as set forth herein, then, for purposes of this Section 5, the Filing
Date or Effectiveness Date, as applicable, for a Registration Statement with
respect to Subscriber shall be extended until two (2) business days following
the date of receipt by the Issuer of such required information from Subscriber;
and in no event shall the Issuer be required hereunder to pay to Subscriber
pursuant to this Subscription Agreement an aggregate amount that exceeds 5.0% of
the aggregate Purchase Price paid by Subscriber for its Acquired Shares. The
Liquidated Damages pursuant to the terms hereof shall apply on a daily pro-rata
basis for any portion of a month prior to the cure of a Registration Default,
except in the case of the first Default Date. The Issuer shall deliver the cash
payment to Subscriber with respect to any Liquidated Damages by the fifth
business day after the date payable. If the Issuer fails to pay said cash
payment to Subscriber in full by the fifth business day after the date payable,
the Issuer will pay interest thereon at a rate of 5.0% per annum (or such lesser
maximum amount that is permitted to be paid by applicable law, and calculated on
the basis of a year consisting of 360 days) to such Subscriber, accruing daily
from the date such Liquidated Damages are due until such amounts, plus all such
interest thereon, are paid in full. Notwithstanding the foregoing, nothing shall
preclude any Subscriber from pursuing or obtaining any available remedies at
law, specific performance or other equitable relief with respect to this
Section 5 in accordance with applicable law. The parties agree that
notwithstanding anything to the contrary herein, no Liquidated Damages shall be
payable to Subscriber with respect to any period during which all of such
Subscriber’s Acquired Shares may be sold by Subscriber without volume or manner
of sale restrictions under Rule 144 and the Issuer is in compliance with the
current public information requirements under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable).

c.    In the case of the registration, qualification, exemption or compliance
effected by the Issuer pursuant to this Subscription Agreement, the Issuer
shall, upon reasonable request, inform Subscriber as to the status of such
registration, qualification, exemption and compliance. At its expense the Issuer
shall:

(i)    except for such times as the Issuer is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Issuer determines to obtain, continuously effective with respect to Subscriber,
and to keep the applicable Registration Statement or any subsequent shelf
registration statement free of any material misstatements or omissions, until
the earlier of the following: (i) Subscriber ceases to hold any Acquired Shares
or (ii) the date all Acquired Shares held by Subscriber may be sold without
restriction under Rule 144, including without limitation, any volume and manner
of sale restrictions which may be applicable to affiliates under Rule 144 and
without the requirement for the Issuer to be in compliance with the current
public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), and (iii) three years from the Effective Date of the Registration
Statement. The period of time during which the Issuer is required hereunder to
keep a Registration Statement effective is referred to herein as the
“Registration Period”;

 

11



--------------------------------------------------------------------------------

(ii)    advise Subscriber within five (5) business days:

(1)    when a Registration Statement or any amendment thereto has been filed
with the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;

(2)    of any request by the Commission for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

(3)    of the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for such purpose;

(4)    of the receipt by the Issuer of any notification with respect to the
suspension of the qualification of the Acquired Shares included therein for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

(5)    subject to the provisions in this Subscription Agreement, of the
occurrence of any event that requires the making of any changes in any
Registration Statement or prospectus so that, as of such date, the statements
therein are not misleading and do not omit to state a material fact required to
be stated therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

Notwithstanding anything to the contrary set forth herein, the Issuer shall not,
when so advising Subscriber of such events, provide Subscriber with any
material, nonpublic information regarding the Issuer other than to the extent
that providing notice to Subscriber of the occurrence of the events listed in
(1) through (5) above constitutes material, nonpublic information regarding the
Issuer;

(iii)    use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

(iv)    upon the occurrence of any event contemplated above, except for such
times as the Issuer is permitted hereunder to suspend, and has suspended, the
use of a prospectus forming part of a Registration Statement, the Issuer shall
use its commercially reasonable efforts to as soon as reasonably practicable
prepare a post-effective amendment to such Registration Statement or a
supplement to the related prospectus, or file any other required document so
that, as thereafter delivered to purchasers of the Acquired Shares included
therein, such prospectus will not include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

(v)    use its commercially reasonable efforts to cause all Acquired Shares to
be listed on each securities exchange or market, if any, on which the Class A
Shares issued by the Issuer have been listed; and

 

12



--------------------------------------------------------------------------------

(vi)    use its commercially reasonable efforts to take all other steps
necessary to effect the registration of the Acquired Shares contemplated hereby
and to enable Subscriber to sell the Acquired Shares under Rule 144.

d.    Notwithstanding anything to the contrary in this Subscription Agreement,
the Issuer shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require Subscriber not to sell
under the Registration Statement or to suspend the effectiveness thereof, if the
negotiation or consummation of a transaction by the Issuer or its subsidiaries
is pending or an event has occurred, which negotiation, consummation or event
the Issuer’s board of directors reasonably believes, upon the advice of legal
counsel, would require additional disclosure by the Issuer in the Registration
Statement of material information that the Issuer has a bona fide business
purpose for keeping confidential and the non-disclosure of which in the
Registration Statement would be expected, in the reasonable determination of the
Issuer’s board of directors, upon the advice of legal counsel, to cause the
Registration Statement to fail to comply with applicable disclosure requirements
(each such circumstance, a “Suspension Event”); provided, however, that the
Issuer may not delay or suspend the Registration Statement on more than two
occasions or for more than sixty (60) consecutive calendar days, or more than
ninety (90) total calendar days, in each case during any twelve-month period.
Upon receipt of any written notice from the Issuer of the happening of any
Suspension Event during the period that the Registration Statement is effective
or if as a result of a Suspension Event the Registration Statement or related
prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, Subscriber agrees that (i) it will
immediately discontinue offers and sales of the Acquired Shares under the
Registration Statement (excluding, for the avoidance of doubt, sales conducted
pursuant to Rule 144) until Subscriber receives copies of a supplemental or
amended prospectus (which the Issuer agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Issuer that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in such written notice
delivered by the Issuer unless otherwise required by law or subpoena. If so
directed by the Issuer, Subscriber will deliver to the Issuer or, in
Subscriber’s sole discretion destroy, all copies of the prospectus covering the
Acquired Shares in Subscriber’s possession; provided, however, that this
obligation to deliver or destroy all copies of the prospectus covering the
Acquired Shares shall not apply (i) to the extent Subscriber is required to
retain a copy of such prospectus (a) in order to comply with applicable legal,
regulatory, self-regulatory or professional requirements or (b) in accordance
with a bona fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.

e.    Subscriber may deliver written notice (including via email in accordance
with Section 8(l)) (an “Opt-Out Notice”) to the Issuer requesting that
Subscriber not receive notices from the Issuer otherwise required by this
Section 5; provided, however, that Subscriber may later revoke any such Opt-Out
Notice in writing. Following receipt of an Opt-Out Notice from Subscriber
(unless subsequently revoked), (i) the Issuer shall not deliver any such notices
to Subscriber and Subscriber shall no longer be entitled to the rights
associated with any such notice and (ii) each time prior to Subscriber’s
intended use of an effective Registration

 

13



--------------------------------------------------------------------------------

Statement, Subscriber will notify the Issuer in writing at least two
(2) business days in advance of such intended use, and if a notice of a
Suspension Event was previously delivered (or would have been delivered but for
the provisions of this Section 5(e)) and the related suspension period remains
in effect, the Issuer will so notify Subscriber, within one (1) business day of
Subscriber’s notification to the Issuer, by delivering to Subscriber a copy of
such previous notice of Suspension Event, and thereafter will provide Subscriber
with the related notice of the conclusion of such Suspension Event immediately
upon its availability.

6.    Termination. This Subscription Agreement shall terminate and be void and
of no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Contribution Agreement and each of the Related Transaction Agreements is
terminated in accordance with its respective terms, (b) upon the mutual written
agreement of each of the parties hereto to terminate this Subscription
Agreement, (c) if any of the conditions to Closing set forth in Section 2 of
this Subscription Agreement are not satisfied on or prior to the Closing and, as
a result thereof, the transactions contemplated by this Subscription Agreement
are not consummated at the Closing or (d) the End Date (as defined in the
Contribution Agreement); provided, that nothing herein will relieve any party
from liability for any willful breach hereof prior to the time of termination,
and each party will be entitled to any remedies at law or in equity to recover
losses, liabilities or damages arising from such breach. The Issuer shall
promptly notify Subscriber of the termination of the Contribution Agreement or
either of the Related Transaction Agreements promptly after the termination of
such agreement.

7.    Trust Account Waiver. Subscriber acknowledges that the Issuer is a blank
check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the Issuer
and one or more businesses or assets. Subscriber further acknowledges that, as
described in the Issuer’s prospectus relating to its initial public offering
dated May 4, 2017 (the “Prospectus”), available at www.sec.gov, substantially
all of the Issuer’s assets consist of the cash proceeds of the Issuer’s initial
public offering and private placements of its securities, and substantially all
of those proceeds have been deposited in a trust account (the “Trust Account”)
for the benefit of the Issuer, its public shareholders and the underwriters of
the Issuer’s initial public offering. Except with respect to interest earned on
the funds held in the Trust Account that may be released to the Issuer to pay
its tax obligations, if any, the cash in the Trust Account may be disbursed only
for the purposes set forth in the Prospectus. For and in consideration of the
Issuer entering into this Subscription Agreement, the receipt and sufficiency of
which are hereby acknowledged, Subscriber, on behalf of itself and its
representatives, hereby irrevocable waives any and all right, title and
interest, or any claim of any kind they have or may have in the future arising
out of this Subscription Agreement, in or to any monies held in the Trust
Account, and agrees not to seek recourse against the Trust Account as a result
of, or arising out of, this Subscription Agreement.

8.    Miscellaneous.

a.    Subscriber acknowledges that the Issuer and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, Subscriber
agrees to promptly notify the Issuer if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate in all material respects.

 

14



--------------------------------------------------------------------------------

b.    Each of the Issuer and Subscriber is entitled to rely upon this
Subscription Agreement and is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

c.    Neither this Subscription Agreement nor any rights that may accrue to
Subscriber hereunder (other than the Acquired Shares acquired hereunder, if any)
may be transferred or assigned. Neither this Subscription Agreement nor any
rights that may accrue to the Issuer hereunder may be transferred or assigned.

d.    All the agreements, representations and warranties made by each party
hereto in this Subscription Agreement shall survive the Closing.

e.    The Issuer may request from Subscriber such additional information as the
Issuer may deem necessary to evaluate the eligibility of Subscriber to acquire
the Acquired Shares, and Subscriber shall provide such information as may be
reasonably requested, to the extent readily available and to the extent
consistent with its internal policies and procedures.

f.    This Subscription Agreement may not be modified, waived or terminated
except by an instrument in writing, signed by the party against whom enforcement
of such modification, waiver, or termination is sought.

g.    This Subscription Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof.

h.    Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

i.    If any provision of this Subscription Agreement shall be invalid, illegal
or unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

j.    This Subscription Agreement may be executed in two (2) or more
counterparts (including by electronic means), all of which shall be considered
one and the same agreement and shall become effective when signed by each of the
parties and delivered to the other parties, it being understood that all parties
need not sign the same counterpart.

k.    Subscriber shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated herein.

 

15



--------------------------------------------------------------------------------

l.    Notices. Any notice or communication required or permitted hereunder shall
be in writing and either delivered personally, emailed or telecopied, sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(a) when so delivered personally, (b) upon receipt of an appropriate electronic
answerback or confirmation when so delivered by telecopy (to such number
specified below or another number or numbers as such person may subsequently
designate by notice given hereunder), (c) when sent, with no mail undeliverable
or other rejection notice, if sent by email, or (d) five (5) business days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

(i)    if to Subscriber, to such address or addresses set forth on the signature
page hereto;

(ii)    if to the Issuer, to:

c/o TPG Pace Energy Holdings Corp.

301 Commerce St., Suite 3300

Fort Worth, TX 76102

Attn: General Counsel

Email: officeofgeneralcounsel@tpg.com

with a required copy to (which copy shall not constitute notice):

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, TX 77002

Attention: Keith Fullenweider; Douglas E. McWilliams

Email: kfullenweider@velaw.com; dmcwilliams@velaw.com

m.    This Subscription Agreement, and any claim or cause of action hereunder
based upon, arising out of or related to this Subscription Agreement (whether
based on law, in equity, in contract, in tort or any other theory) or the
negotiation, execution, performance or enforcement of this Subscription
Agreement, shall be governed by and construed in accordance with the Laws of the
State of New York, without giving effect to the principles of conflicts of law
thereof.

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, THE SUPREME
COURT OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS
A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH

 

16



--------------------------------------------------------------------------------

DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY
NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT VENUE THEREOF MAY
NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR ANY SUCH DOCUMENT MAY
NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES HERETO IRREVOCABLY AGREE
THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR PROCEEDING SHALL BE HEARD
AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL COURT. THE PARTIES HEREBY
CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES
AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR
OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER
PROVIDED IN SECTION 8(l) OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW
SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 8(m).

n.    The Issuer shall, by 9:00 a.m., New York City time, on the first (1st)
business day immediately following the date of this Subscription Agreement,
issue one or more press releases or file with the Commission a Current Report on
Form 8-K (collectively, the “Disclosure Document”) disclosing all material terms
of the transactions contemplated hereby, the Transaction, the Related
Transactions and any other material, nonpublic information that the Issuer has
provided to Subscriber at any time prior to the filing of the Disclosure
Document. From and after the issuance of the Disclosure Document, to the
Issuer’s knowledge, Subscriber shall not be in possession of any material,
non-public information received from the Issuer or any of its officers,
directors or employees. Notwithstanding anything in this Subscription Agreement
to the contrary, the Issuer shall not publicly disclose the name of Subscriber
or any of its affiliates, or include the name of Subscriber or any of its
affiliates in any press release or in any filing with the Commission or any
regulatory agency or trading market, without the prior written consent of
Subscriber, except (i) as required by the federal securities law in connection
with the Registration Statement, (ii) the filing of this Subscription Agreement
with the Commission and in the related Current Report on Form 8-K in a manner
acceptable to Subscriber, (iii) in a press

 

17



--------------------------------------------------------------------------------

release or marketing materials of the Issuer in connection with the Transaction
and the Related Transactions in a manner acceptable to Subscriber and (iv) to
the extent such disclosure is required by law, at the request of the Staff of
the Commission or regulatory agency or under the regulations of the NYSE, in
which case the Issuer shall provide Subscriber with prior written notice of such
disclosure permitted under this subclause (iv).

[Signature pages follow.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Issuer and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

TPG PACE ENERGY HOLDINGS CORP.

By:      

 

Name:   Title:  

Date:             , 2018

 

Signature Page to

Subscription Agreement



--------------------------------------------------------------------------------

SUBSCRIBER:       Signature of Subscriber:  
                           Signature of Joint Subscriber, if applicable:

By:  

 

       By:  

 

Name:          Name:   Title:          Title:  

Date:             , 2018       Name of Subscriber:       Name of Joint
Subscriber, if applicable:

 

     

 

(Please print. Please indicate name and

capacity of person signing above)

     

(Please Print. Please indicate name and

capacity of person signing above)

 

      Name in which securities are to be registered
(if different):       Email Address:       If there are joint investors, please
check one:       ☐ Joint Tenants with Rights of Survivorship       ☐
Tenants-in-Common       ☐ Community Property       Subscriber’s EIN:
                              

Joint Subscriber’s EIN:

                        

Business Address-Street:       Mailing Address-Street (if different):

 

     

 

 

     

 

City, State, Zip:       City, State, Zip: Attn:       Attn:

 

Signature Page to

Subscription Agreement



--------------------------------------------------------------------------------

Telephone No.:                                                                  

  

Telephone No.:                                                                  

Facsimile No.:                                                                  

  

Facsimile No.:                                                                  

Aggregate Number of Acquired Shares subscribed for:

 

                                         ,

  

Aggregate Purchase Price: $                     .

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Issuer in the
Closing Notice.

Number of Acquired Shares subscribed for and Aggregate Purchase Price as of
            , 2018, accepted and agreed to as of this      day of             ,
2018, by:

 

TPG PACE ENERGY HOLDINGS CORP.

By:

 

 

Name:

 

Title:

 

Signature of Subscriber: [                             ]

By:

 

 

Name:

 

Title:

 

 

Signature Page to

Subscription Agreement



--------------------------------------------------------------------------------

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A. QUALIFIED INSTITUTIONAL BUYER STATUS

   (Please check the applicable subparagraphs):

 

  1. ☐ We are a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act (a “QIB”)).

 

  2. ☐ We are subscribing for the Acquired Shares as a fiduciary or agent for
one or more investor accounts, and each owner of such account is a QIB.

*** OR ***

 

B. INSTITUTIONAL ACCREDITED INVESTOR STATUS

   (Please check the applicable subparagraphs):

 

  1. ☐ We are an “accredited investor” (within the meaning of Rule 501(a) under
the Securities Act) or an entity in which all of the equity holders are
accredited investors within the meaning of Rule 501(a) under the Securities Act,
and have marked and initialed the appropriate box on the following page
indicating the provision under which we qualify as an “accredited investor.”

 

  2. ☐ We are not a natural person.

*** AND ***

 

C. AFFILIATE STATUS

   (Please check the applicable box)

 

   SUBSCRIBER:

 

  ☐ is:

 

  ☐ is not:

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Issuer
or acting on behalf of an affiliate of the Issuer.

This page should be completed by Subscriber

and constitutes a part of the Subscription Agreement.

 

Schedule A-1



--------------------------------------------------------------------------------

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

☐ Any bank as defined in section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;

☐ Any broker or dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934;

☐ Any insurance company as defined in section 2(a)(13) of the Securities Act;

☐ Any investment company registered under the Investment Company Act of 1940 or
a business development company as defined in section 2(a)(48) of that Act;

☐ Any Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958;

☐ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

☐ Any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

☐ Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

☐ Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000; or

☐ Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in § 230.506(b)(2)(ii).

 

Schedule A-2